Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 5/9/22 has been entered. Claims 13-16, 18, and 20 have been canceled.  Claims 21-26 have been added.  Claims 1-6, 8-12, 17, and 19 have been amended.  Claims 1-12, 17, 19, and 21-26 remain pending in the application.
Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/8/22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tait R. Swanson (Reg. No. 48,226) on 5/17/22.

The application has been amended as follows: 

1. (currently amended) A system, comprising: 
a clutchless synchronous condensing coupling configured to retrofit a power generation system by coupling a turbine shaft of a gas turbine system to a generator shaft of a synchronous generator in a space previously occupied by a clutch assembly, wherein the clutchless synchronous condensing coupling comprises: 
a first coupling configured to couple to a first mating coupling of the turbine shaft, wherein the first coupling comprises a first flange, and the first mating coupling comprises a first mating flange; and 
a second coupling configured to couple to a second mating coupling of the generator shaft, wherein the second coupling comprises a second flange, the second mating coupling comprises a second mating flange, and the clutchless synchronous condensing coupling extends an axial length between the first coupling and the second coupling; 
wherein the clutchless synchronous condensing coupling comprises at least one diaphragm coupling, and the clutchless synchronous condensing coupling is configured to allow the power generation system to operate in an active power mode and a reactive power mode without the clutch assembly. 


3. (cancelled)

5. (currently amended) The system of claim 1, comprising a clutchless synchronous condensing module having the clutchless synchronous condensing coupling, wherein the clutchless synchronous condensing module has a base size and one or more size adjustment features configured to adjust a height, a width, or a length of the clutchless synchronous condensing module. [[.]]

7. (cancelled) 

8. (currently amended) The system of claim 1, wherein the first coupling comprises a first diaphragm coupling of the at least one diaphragm coupling, the second coupling comprises a second diaphragm coupling of the at least one diaphragm coupling, and the first diaphragm coupling and the second diaphragm coupling are configured to accommodate misalignment between the turbine shaft and the generator shaft. 

10. (currently amended) The system of claim 1, comprising a framework disposed about the clutchless synchronous condensing [[module]]coupling, wherein the clutchless synchronous condensing [[module]]coupling is configured to rotate within the framework. 


Claims 13-20 (cancelled)

21. (currently amended) The system of claim 1, wherein the clutchless synchronous condensing coupling comprises an axial adjustment assembly configured to enable adjustments to increase or decrease [[an]]the axial length of the clutchless synchronous condensing coupling.

27. (new) A system, comprising: 
a clutchless synchronous condensing coupling configured to retrofit a power generation system by coupling a turbine shaft of a gas turbine system to a generator shaft of a synchronous generator in a space previously occupied by a clutch assembly, wherein the clutchless synchronous condensing coupling comprises: 
a first coupling configured to couple to a first mating coupling of the turbine shaft, wherein the first coupling comprises a first diaphragm coupling; and 
a second coupling configured to couple to a second mating coupling of the generator shaft, wherein the second coupling comprises a second diaphragm coupling, the first diaphragm coupling and the second diaphragm coupling are configured to accommodate misalignment between the turbine shaft and the generator shaft, and the clutchless synchronous condensing coupling extends an axial length between the first coupling and the second coupling; 
wherein the clutchless synchronous condensing coupling is configured to allow the power generation system to operate in an active power mode and a reactive power mode without the clutch assembly.

28. (new) A system, comprising: 
a clutchless synchronous condensing coupling configured to retrofit a power generation system by coupling a turbine shaft of a gas turbine system to a generator shaft of a synchronous generator in a space previously occupied by a clutch assembly, wherein the clutchless synchronous condensing coupling comprises: 
a first coupling configured to couple to a first mating coupling of the turbine shaft; and 
a second coupling configured to couple to a second mating coupling of the generator shaft, wherein the clutchless synchronous condensing coupling extends an axial length between the first coupling and the second coupling; 
wherein the clutchless synchronous condensing coupling is configured to allow the power generation system to operate in an active power mode and a reactive power mode without the clutch assembly; and 
a framework disposed about the clutchless synchronous condensing coupling, wherein the clutchless synchronous condensing coupling is configured to rotate within the framework, wherein the framework comprises one or more housing panels, one or more first bearings to support the turbine shaft, one or more second bearings to support the generator shaft, and one or more lubricant passages configured to supply lubricant to the one or more first bearings and the one or more second bearings. 
29. (new)  The system of claim 28, comprising the power generation system having the  clutchless synchronous condensing coupling, the gas turbine system, and the synchronous generator.   

30. (new)  The system of claim 28, wherein the first coupling comprises a first flange, the first mating coupling comprises a first mating flange, the second coupling comprises a second flange, and the second mating coupling comprises a second mating flange.   

31. (new)  The system of claim 30, wherein the clutchless synchronous condensing coupling is configured to accommodate misalignment between the turbine shaft and the generator shaft.

32. (new)  The system of claim 31, wherein the clutchless synchronous condensing coupling comprises one or more flexible metal diaphragms, discs, or plates configured to flex during rotation to accommodate misalignment between the turbine shaft and the generator shaft.
Allowable Subject Matter
Claims 1-2, 4-6, 8-12, and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-6, 8-12, and 21-32 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the first coupling comprises a first flange”, “wherein the second coupling comprises a second flange”, and “wherein the clutchless synchronous condensing coupling comprises at least one diaphragm coupling” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-2, 4-6, 8-12, and 21-26.
Additionally, the prior art of record does not teach “wherein the first coupling comprises a first diaphragm coupling” and “wherein the second coupling comprises a second diaphragm coupling” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 27.
Additionally, the prior art of record does not teach wherein the framework comprises “one or more first bearings to support the turbine shaft, one or more second bearings to support the generator shaft, and one or more lubricant passages configured to supply lubricant to the one or more first bearings and the one or more second bearings” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 28-32.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        6/2/22